In re State of Louisiana; —Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. H, Nos. 424-104; to the Court of Appeal, Fourth Circuit, No(s). 2002-K-1725, 2002-K-1734.
Granted. The ruling of the trial court is reversed. Testimony of the police officers concerning the existence of outstanding attachments for defendant’s arrest is admissible because it explains why the police conducted a second and more thorough search of the defendant’s person after arresting him on the warrants. Matters which are “logically relevant to issues before the jury should not be excluded merely because they show the accused has committed other offenses.” State v. Constantine, 364 So.2d 1011, 1014 (La.1978).
CALOGERO, C.J., and JOHNSON and WEIMER, JJ., would deny the writ.